                       Case 3:19-cv-00410-EMC Document 53-3 Filed 10/17/19 Page 1 of 3



            1      COOLEY LLP
                   HEIDI L. KEEFE (178960)
            2      (hkeefe@cooley.com)
                   REUBEN H. CHEN (228725)
            3      (rchen@cooley.com)
                   DANIEL J. KNAUSS (267414)
            4      (dknauss@cooley.com)
                   LAM K. NGUYEN (265285)
            5      (lnguyen@cooley.com)
                   3175 Hanover Street
            6      Palo Alto, CA 94304-1130
                   Telephone: (650) 843-5000
            7      Facsimile: (650) 849-7400

            8      DUSTIN M. KNIGHT (pro hac vice)
                   (dknight@cooley.com)
            9      11951 Freedom Drive, 16th Floor
                   Reston, VA 20190
          10       Telephone: (703) 456-8000
                   Facsimile: (703) 456-8100
          11
                   Attorneys for Defendant and
          12       Counter-claimant
                   COOLIT SYSTEMS, INC.
          13

          14
                                                 UNITED STATES DISTRICT COURT
          15
                                             NORTHERN DISTRICT OF CALIFORNIA
          16
                                                    SAN FRANCISCO DIVISION
          17

          18
                   ASETEK DANMARK A/S,                            Case No. 3:19-cv-00410-EMC
          19
                                    Plaintiff and                 DECLARATION OF REUBEN H. CHEN IN
          20                        Counter-defendant,            SUPPORT OF COOLIT SYSTEMS, INC.’S
                                                                  MOTION TO STRIKE ASETEK DANMARK
          21              v.                                      A/S’S INVALIDITY CONTENTIONS
                                                                  AGAINST U.S. PATENT NO. 8,746,330
          22       COOLIT SYSTEMS, INC.,
                                                                  DATE:
          23                        Defendant and                 TIME:     1:30PM
                                    Counter-claimant.             LOCATION: San Francisco Courthouse
          24                                                                Courtroom 5 – 17th Floor
                                                                            450 Golden Gate Ave.
          25                                                                San Francisco, CA 94102
                                                                  JUDGE:    Hon. Edward M. Chen
          26

          27

          28
  COOLEY LLP
                                                                        DECLARATION OF REUBEN H. CHEN IN SUPPORT
ATTORNEYS AT LAW
   PALO ALTO
                                                             1.        OF COOLIT SYSTEMS, INC.’S MOTION TO STRIKE
                       Case 3:19-cv-00410-EMC Document 53-3 Filed 10/17/19 Page 2 of 3



            1             I, Reuben Chen, do hereby declare as follows:

            2             1.      I am an attorney licensed to practice before this Court and all courts of the State of

            3      California, and am a partner with Cooley LLP, counsel for Defendant and Counter-plaintiff CoolIT

            4      Systems, Inc. (“CoolIT”) in the above-entitled action. I submit this declaration in support of CoolIT’s

            5      Motion to Strike Asetek Danmark A/S (“Asetek”)’s Invalidity Contentions Against U.S. Patent No.

            6      8,746,330 (“the ’330 patent”). The matters stated herein are based upon my personal knowledge, and

            7      if called as a witness, I would testify as to the following statements.

            8                                       IDENTIFICATION OF EXHIBITS

            9             2.      Attached hereto as Exhibit 1 is a true and correct copy of Asetek’s invalidity

          10       contentions under Patent L.R. 3-3 against CoolIT’s asserted patents served in this action.

          11              3.      Attached hereto as Exhibit 2 is a true and correct copy of a claim chart attached to

          12       Asetek’s invalidity contentions comparing the asserted claims of the ’330 Patent to U.S. Patent No.

          13       5,998,240 to Hamilton et al. (“Hamilton”).

          14              4.      Attached hereto as Exhibit 3 is a true and correct copy of a claim chart attached to

          15       Asetek’s invalidity contentions comparing the asserted claims of the ’330 Patent to U.S. Patent No.

          16       7,259,965 to Chang et al. (“Chang”).

          17              5.      Attached hereto as Exhibit 4 is a true and correct copy of a claim chart attached to

          18       Asetek’s invalidity contentions comparing the asserted claims of the ’330 Patent to U.S. Patent

          19       Publication 2008/0301941 to Anderson et al. (“Anderson”).

          20              6.      Attached hereto as Exhibit 5 is a true and correct copy of Asetek’s Petition for Inter

          21       Partes Review (“IPR”) of the ’330 patent, filed on May 27, 2015 with the United States Patent Trial

          22       and Appeal Board (“PTAB”).

          23              7.      Attached hereto as Exhibit 6 is a true and correct copy of the Declaration of Dr. Donald

          24       E. Tilton, filed as Exhibit 1002 to Asetek’s IPR Petition.

          25              8.      Attached hereto as Exhibit 7 is a true and correct copy of the PTAB’s Decision to

          26       Institute Asetek’s IPR2015-01276 on December 9, 2015.

          27              9.      Attached hereto as Exhibit 8 is a true and correct copy of the PTAB’s Final Written

          28       Decision for IPR2015-01276, upholding the validity of the challenged ’330 patent claims.
  COOLEY LLP
                                                                                 DECLARATION OF REUBEN H. CHEN IN SUPPORT
ATTORNEYS AT LAW
   PALO ALTO
                                                                     2.         OF COOLIT SYSTEMS, INC.’S MOTION TO STRIKE
                       Case 3:19-cv-00410-EMC Document 53-3 Filed 10/17/19 Page 3 of 3



            1             10.     Attached hereto as Exhibit 9 is a true and correct copy of U.S. Patent No. 5,998,240 to

            2      Hamilton et al. (“Hamilton”).

            3             11.     Attached hereto as Exhibit 10 is a true and correct copy of U.S. Patent No. 7,259,965

            4      to Chang et al. (“Chang”).

            5             12.     Attached hereto as Exhibit 11 is a true and correct copy of U.S. Patent Publication

            6      2008/0301941 to Anderson et al. (“Anderson”).

            7             13.     Attached hereto as Exhibit 12 is a true and correct copy of U.S. Patent Publication No.

            8      2006/0096738, published May 11, 2006, to Kang et al. (“Kang”).

            9             14.     Attached hereto as Exhibit 13 is a true and correct copy of U.S. Patent No. 5,099,311,

          10       issued March 24, 1992, to Bonde et al. (“Bonde”).

          11              15.     Attached hereto as Exhibit 14 is a true and correct copy of U.S. Patent No. 6,827,128,

          12       issued December 7, 2004, to Philpott et al. (“Philpott”).

          13              16.     Attached hereto as Exhibit 15 is a true and correct copy of U.S. Patent Publication No.

          14       2007/0163750, published July 19, 2007, to Bhatti et al. (“Bhatti”).

          15              17.     Attached hereto as Exhibit 16 is a true and correct copy of U.S. Patent No. 4,450,472,

          16       issued May 22, 1984, to Tuckerman et al. (“Tuckerman”).

          17              18.     I declare under penalty of perjury under the laws of the United States that the foregoing

          18       is true and correct to the best of my knowledge

          19              EXECUTED at Palo Alto, California on this 17th day of October, 2019.

          20
                                                                  /s/ Reuben H. Chen
          21                                                      Reuben H. Chen
                                                                  Attorneys for Defendant and Counter-plaintiff
          22                                                      COOLIT SYSTEMS, INC.
          23

          24

          25

          26

          27

          28
  COOLEY LLP
                                                                                DECLARATION OF REUBEN H. CHEN IN SUPPORT
ATTORNEYS AT LAW
   PALO ALTO
                                                                     3.        OF COOLIT SYSTEMS, INC.’S MOTION TO STRIKE
